       Case 2:20-cr-00023-SCJ-JCF Document 1 Filed 06/16/20 Page 1 of 4




                                                                    I.

                                                                             Fll^?^
                                                                    ?-:^y:



                  IN THE UNITED STATES DISTRICT COURT |
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                          GAINESVILLE DmSION                           f
                                                                  ^£s^rr,
   UNITED STATES OF AMERICA

          V.                                 Criminal Indictment

   JESSE JAMES SMALLWOOD/                    No.
   DELVECCHO WALLER JR,                         @
   BRUCE THOMPSON/                              a
   JUDAH COLEMAN BAILEY/
   AND DASHUN MARTIN


THE GRAND JURY CHARGES THAT:

                                     Count One
                      (General Conspiracy - 18 U.S.C. § 371)

    On or about June 2/ 2020, in the Northern District of Georgia/ the defendants/

JESSE JAMES SMALLWOOD/ DELVECCHO WALLER JR./ BRUCE

THOMPSON/JUDAH COLEMAN BAILEY/ and DASHUN MARTIN/ did

knowingly and willfully combine/ conspire, confederate/ and agree with one

another/ and with others known and unknown to the grand jury/ to maliciously

damage and destroy, by means of fire and explosive materials/ a vehicle; that is/ a

marked City of Gainesville, Georgia/ Police Department patrol unit/ used in

interstate and foreign commerce/ and in activities affecting interstate and foreign

commerce/ in violation of Title 18, United States Code, Section 844(i).
         Case 2:20-cr-00023-SCJ-JCF Document 1 Filed 06/16/20 Page 2 of 4




                                       Overt Acts

     In furtherance of the conspiracy/ and to effect its purpose and objective, the

defendants, JESSE JAMES SMALLWOOD, DELVECCHO WALLER JR./ BRUCE

THOMPSON, JUDAH COLEMAN BAILEY/ and DASHUN MARTIN, and others

known and unknown to the grand jury/ knowingly committed at least one of the

following Overt Acts in the Northern District of Georgia:


   1. On or about June 2,2002, at approximately 1:15 AM, the defendants/ JESSE

JAMES SMALLWOOD/ DELVECCHO WALLER JR., BRUCE THOMPSON/

JUDAH COLEMAN BAILEY, and DASHUN MARTIN/ drove to an apartment

complex located on Paces Court in GainesviUe/ Georgia/ m a vehicle driven by

Defendant SMALLWOOD;

   2. The Defendants possessed a flare gun in the vehicle driven by Defendant

SMALLWOOD;

   3. Upon arriving at the apartment complex/ at least one of the Defendants left

the vehicle driven by Defendant SMALLWOOD and approached a City of

GainesviUe Police Department patrol unit parked in the lot of the apartment

complex; and

   4. The Defendants then set the patrol car on fire using a flare gun.

All in violation of Title 18, United States Code/ Section 371.
        Case 2:20-cr-00023-SCJ-JCF Document 1 Filed 06/16/20 Page 3 of 4




                                     Count Two
                             (Arson - 18 U.S.C. § 844(i))

   On or about June 2, 2020, in the Northern District of Georgia/ the defendants/

JESSE JAMES SMALLWOOD/ DELVECCHO WALLER JR., BRUCE THOMPSON/

JUDAH COLEMAN BAILEY/ and DASHUN MARTIN/ and others

known and unknown to the grand jury/ aided and abetted by one another, did

maliciously damage and destroy/ and maliciously attempt to damage and

destroy/ by means of fire and explosive materials/ a vehicle/ that is/ a marked

City of Gainesville/ Georgia/ Police Department patrol unit/ used in interstate

and foreign commerce/ and in activities affecting interstate and foreign

commerce, in violation of Title 18, United States Code/ Section 844(i)/ and

Section 2.

                                      Forfeihire

   Upon conviction of either of the offenses aUeged in Counts One and Two of

this Indictment/ the defendants, JESSE JAMES SMALLWOOD/ DELVECCHO

WALLER JR, BRUCE THOMPSON/ JUDAH COLEMAN BAILEY/ and DASHUN

MARTIN/ shall forfeit to the United States/ pursuant to Title 18, United States

Code/ Sections 844(c) and 982(a), any explosive materials involved or used or

intended to be used in the commission of the offense(s).

   If/ as a result of any act or omission of the defendants/ any property subject to

forfeiture:

     (a) cannot be located upon the exercise of due diligence;

     (b) has been transferred or sold to/ or deposited with/ a third person;

     (c) has been placed beyond the jurisdiction of the Court;
       Case 2:20-cr-00023-SCJ-JCF Document 1 Filed 06/16/20 Page 4 of 4




     (d) has been substantially diminished in value; or

     (e) has been commingled with other property which cannot be subdivided
          without difficulty;

the United States intends/ pursuant to Title 21, United States Code/ Section 853(p)/

as incorporated by Title 28, United States Code/ Section 2461(c)/ to seek forfeiture

of any other property of the defendants up to the value of the forfeitable property

or seek a money judgment against said defendants for any amount that would

constitute the proceeds of the offense(s).



                                             A 7 YUl^                         BILL

                                             ^)Uw^' /^^
                                              7 FORF,PF.RSONFC.

BYUNGJ.PAK
  Unj^ed/^ta/es A/t^-ney
     L///U
        ^Y E. RADIOS
  Assistant United States Attorney
Georgia Bar No. 591724


600 U.S. Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303
404-581-6000; Fax: 404-581-6181
